Citation Nr: 1209587	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO. 10-12 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Whether the termination of the Veteran's surviving spouse's death pension benefits was proper. 


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from August 1943 to October 1945. He died in 2008. 

The Veteran's surviving spouse, D., was in receipt of death pension benefits. In January 2009, D. was found to be incompetent to handle disbursement of funds and her son was appointed as her fiduciary. She died in 2009. The appellant is the fiduciary-son of the Veteran and his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1. The Veteran's surviving spouse died in 2009.

2. By automatic payment, her death pension benefits were paid to her via her fiduciary-son. 

3. By an October 2009 letter, the fiduciary-son was notified that D.'s death pension benefits were terminated effective within one month of D's death.

4. By operation of law, there were no accrued benefits due and owing to the fiduciary-son at the time of D.'s death as her death pension benefits were discontinued effective the last day of the month before her death. 





CONCLUSION OF LAW

Termination of the Veteran's surviving spouse's death pension benefits was proper. 38 U.S.C.A. §§ 5112, 5121 (West 2002), 38 C.F.R. §§ 3.500, 3.1000, 3.1003 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 
							
Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases. If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied. There are some claims to which VCAA does not apply. Livesay v. Principi, 15 Vet. App. 165, 178 (2001). Specifically, the VCAA has been held not to apply to claims that, as in this case, turn on statutory interpretation. Smith v. Gober, 14 Vet. App. 227, 231-2 (2000). Because the law and not the evidence is dispositive of this appeal, the VCAA is inapplicable. Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994). No further action is required pursuant to the VCAA.

Propriety of Severance of Death Pension Benefits

The fiduciary-son has stated that he used D.'s last death pension payment to pay a portion of a bill for her care at the assisted living facility where she lived. He asks that he not be required to repay it because it was used towards paying D.'s final expenses, and he is under financial hardship. Because the RO terminated D.'s death pension benefits in accordance with VA regulations, his claim must be denied as a matter of law. 

Accrued benefits include periodic monetary benefits to which an individual was entitled to at the time of death under an existing rating or based on evidence in the file at the date of death. See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a). 

In pertinent part, 38 C.F.R. § 3.1000 holds that except as provided in §§ 3.1001 and 3.1008, periodic monetary benefits to which a payee was entitled at his or her death, and due and unpaid will, upon the death of such person, be paid to the survivors, to include his or her children (in equal shares). 38 C.F.R. § 3.100(a)(1)(ii). In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial. 38 CTR 3.1000(a)(5).

The provisions of 38 U.S.C.A. § 5112, which address effective dates of reductions and discontinuances, provide that the effective date of a discontinuance of compensation, DIC, or pension benefits shall be fixed in accordance to the facts found. By reason of the death of a payee, the effective date of discontinuance shall be "the last day of the month" before death occurs. 38 U.S.C.A. § 5112(b)(1). The implementing regulation, 38 C.F.R. § 3.500(g), also clearly indicates that a payee's benefits are to be discontinued effective the last day of the month before his or her death.

The record reflects that D. was receiving $1056.00 per month in VA death pension benefits. Where the payee of a check for benefits has died prior to negotiating the check, the check shall be returned to the issuing office and canceled. 38 C.F.R. 
§ 3.1003. These provisions further provide that: (a) The amount represented by the returned check, or any amount recovered following improper negotiation of the check, shall be payable to the living person or persons in the order of precedence listed in § 3.1000(a)(1) through (4), except that the total amount payable shall not include any payment for the month in which the payee died (see § 3.500(g)). 38 C.F.R. § 3.1003(a).

D., via her fiduciary-son, received a payment of $1056.00 for the month of September 2009. However, due to her death, VA law and regulation specify that these benefits are discontinued as a matter of law effective the last day of the month before her death. 38 U.S.C.A. § 5112(b)(1); 38 C.F.R. § 3.500(g). Thus, there are no accrued benefits due and owing to the fiduciary-son under VA law which is why he was asked to return the payment.

The Board is sympathetic to the fiduciary-son's financial hardship following the death of his mother. However, the Board is bound by the law and is without authority to grant benefits on an equitable basis. See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994). "No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress." Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990). Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions are not for application and the fiduciary-son's claim must be denied. 38 U.S.C.A. § 5107(b); see Sabonis, 6 Vet. App. at 430.


ORDER

The termination of the Veteran's surviving spouse's death pension benefits was proper and the appeal is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


